Case: 18-60367      Document: 00515003035         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60367                         June 19, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
GLENDA JOHANNA MENDEZ-GALDAMEZ;                              KILBER         ALEXANDER
HERNANDEZ-MENDEZ,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 364 630
                               BIA No. A208 364 631


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Glenda Johanna Mendez-Galdamez, a native and citizen of Guatemala,
and her 13-year-old son, Kilber Alexander Hernandez-Mendez (a derivative
applicant), have petitioned for review of the decision of the Board of
Immigration Appeals (BIA) that denied their applications for asylum,
withholding of removal, and relief under the Convention Against Torture


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60367    Document: 00515003035     Page: 2   Date Filed: 06/19/2019


                                 No. 18-60367

(CAT).   In her application, Mendez-Galdamez asserted that she has a
reasonable fear of persecution by a drug dealer based on her membership in a
particular social group defined by her familial relationship with Kilber’s father
(Marlon Hernandez), who was murdered in Guatemala in 2012.
      An alien seeking asylum must demonstrate past persecution or a well-
founded fear of persecution because of one of five protected grounds, including
membership in a particular social group. 8 U.S.C. §§ 1158(b)(1)(A), (B)(i),
& 1101(a)(42)(A). The alien must prove that the protected ground “was or will
be at least one central reason for persecuting the applicant.” Shaikh v. Holder,
588 F.3d 861, 864 (5th Cir. 2009) (internal quotation marks and citations
omitted); see also Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 349 (5th Cir. 2002)
(“alien [is required] to prove some nexus between the persecution and the five
protected grounds”); § 1158(b)(1)(B)(i).
      In its decision, the BIA concluded that Mendez-Galdamez had not shown
that she was eligible for asylum because she had not met her burden of
establishing that she had suffered past persecution or that she has a well-
founded fear of persecution on account of a protected ground.         The BIA’s
determination will be upheld “unless the evidence is so compelling that no
reasonable factfinder could fail to find otherwise.” Tesfamichael v. Gonzales,
469 F.3d 109, 113 (5th Cir. 2006).
      The BIA determined that written threats received by Mendez-Galdamez
did not amount to past persecution and that Mendez-Galdamez had not shown
that the murders of Marlon and her sister-in-law (who was also murdered)
were intended to harm her. The record does not compel a contrary conclusion.
See Tesfamichael, 469 F.3d at 113, 116-17; see also Eduard v. Ashcroft, 379
F.3d 182, 188 (5th Cir. 2004). Nor does the record compel the conclusion that
the threats were centrally motivated by Mendez-Galdamez’s membership in



                                           2
    Case: 18-60367    Document: 00515003035     Page: 3   Date Filed: 06/19/2019


                                 No. 18-60367

the Hernandez family instead of by a desire to compel her silence with regard
to Marlon’s murder. See Tesfamichael, 469 F.3d at 113; § 1158(b)(1)(B)(i); see
also Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015). Moreover,
the record does not compel the conclusion that Guatemalan government
officials were unable or unwilling to protect her. See Tesfamichael, 469 F.3d
at 113; Shehu v. Gonzales, 443 F.3d 435, 437 (5th Cir. 2006).
      Because Mendez-Galdamez has not met her burden of showing that she
is eligible for asylum, it follows that she cannot satisfy the more stringent
standard for withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658-
59 (5th Cir. 2012).
      In affirming the denial of relief under the CAT, the BIA noted that
Mendez-Galdamez had not contended that she was or would be tortured by a
public official or an individual acting in an official capacity and that Mendez-
Galdamez was never physically harmed and did not report the threats she
received to the authorities. Mendez-Galdamez’s conclusional assertions do not
show that the record compels a different conclusion. See Ramirez-Mejia, 794
F.3d at 493-94. The petition for review is DENIED.




                                       3